Citation Nr: 0908630	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  06-25 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of rib 
fractures.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a kidney disorder 
manifested by enuresis (involuntary discharge of urine).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to June 
1943.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision entered in March 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, denying the veteran's original or 
reopened claims for service connection for service connection 
for residuals of a back injury, residuals of rib fractures, 
and a kidney disorder, claimed as enuresis (involuntary 
discharge of urine).  

Pursuant to the veteran's request, he was afforded a 
videoconference hearing before the Board in February 2009, a 
transcript of which is of record.  As part of such hearing, 
the Veteran submitted additional documentary evidence to the 
Board, along with a written waiver for its initial 
consideration by the RO.  

By Board action in February 2009, this matter was advanced on 
the Board's docket.  Expedited consideration of this appeal 
has followed.  

This appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

At his hearing in February 2009, the Veteran requested VA's 
assistance in obtaining pertinent service treatment records, 
including in particular the missing report of a three-month 
period of hospitalization at a service department medical 
facility for treatment of a back injury sustained when the 
Veteran was struck by a motor vehicle.  Such injury is 
reported to have occurred when the Veteran was stationed at 
Fort or Camp Plusha, (elsewhere referred to as Fort Plauche, 
Louisiana) New Orleans.  Testimony was received that a body 
cast was utilized and that the Veteran was offered and took a 
monetary settlement from the party whose automobile struck 
him.   

Service treatment records and records compiled by the Office 
of the Surgeon General do not at present contain any 
reference to an in-service automobile accident or any period 
of hospitalization for related injuries.  The only extended 
period of hospitalization shown is from April to June 1963 
(approximately 20 years post-service) for evaluation of 
nocturnal enuresis.  A further search for these documents is 
required under the VA's duty to assist and it is noteworthy 
that a further search should also be made on the basis of 
alternate names, Cornise Armstrong, Jr., and Cornise Skinner.  
See 38 C.F.R. § 3.159(c)(1)(2) (2008).

Testimony was also received that the Veteran was treated in 
post-service years by a Dr. George Horne and that Dr. Horne 
had advised the Veteran that his arthritis was the result of 
an in-service back injury.  Records from Dr. Horne are not 
currently contained within the claims folder and remand is 
deemed to be in order so that the records in question may be 
obtained for the VA's review.  38 C.F.R. § 3.159(c)(1) 
(2008).

The record also reflects that the RO has denied the veteran's 
application to reopen his claims for service connection for 
residuals of multiple rib fractures and a kidney disorder on 
the basis that he has failed to submit new and material 
evidence with which to reopen previously denied claims 
therefor.  Prior notice as to the existence of prior final 
claims, the basis for the denial of those claims, and a 
description of the type of evidence needed to reopen the 
previously denied claims was not furnished to the Veteran, in 
contravention of Kent v. Nicholson, 20 Vet. App. 1 (2006).  
In Kent, it was held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought.  In addition, 
the VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
Generally, a claimant is seeking to reopen a finally denied 
claim for service connection because there is either no 
evidence on one or more of the three Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd. 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam), elements to establish service connection or 
insufficient evidence on one or more of these elements.  
Therefore, material evidence would be (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.

In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the Veterans Claims Assistance Act requires, in 
the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  

The failure to provide notice of what constitutes material 
evidence would generally be the type of error that has the 
natural effect of producing prejudice because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.  
Without such notice, a claimant effectively would be deprived 
of an opportunity to participate in the adjudication process 
because he or she would not know what evidence was needed to 
reopen his or her claim.



Accordingly, the case is REMANDED for the following actions:

1.  Advise the Veteran in writing of the 
most recent, final denials of his prior 
claims for service connection for 
residuals of rib fracture, and a kidney 
disorder involving enuresis, the reasons 
for such denials, the need to submit new 
and material evidence with which to 
reopen the previously denied claims, and 
a description of what is entailed by new 
and material evidence.  He should be 
furnished the applicable version of the 
definition of new and material evidence 
set forth in 38 C.F.R. § 3.156 (2008), 
which in its totality is as follows:

A claimant may reopen a finally 
adjudicated claim by submitting 
new and material evidence.  New 
evidence means existing 
evidence not previously 
submitted to agency decision 
makers.  Material evidence 
means existing evidence that, 
by itself or when considered 
with previous evidence of 
record, relates to an 
unestablished fact necessary to 
substantiate the claim.  New 
and material evidence can be 
neither cumulative nor 
redundant of the evidence of 
record at the time of the last 
prior final denial of the claim 
sought to be reopened, and must 
raise a reasonable possibility 
of substantiating the claim.

As well, inform the Veteran that in order 
to substantiate his claim to reopen with 
evidence that is material, he must submit 
evidence indicating that his kidney 
disorder (1) did not preexist service and 
was incurred therein or (2) if pre-
existent was aggravated by service.  
Material evidence as to the claimed rib 
fractures would likely include that 
showing that the rib fractures occurred 
in service or are otherwise linked to 
service or any event thereof.  

The Veteran should also be reminded that, 
if requested, VA will assist him in 
obtaining records of treatment from 
private medical professionals, or other 
evidence, provided that he provides 
sufficient, identifying information and 
written authorization.  To that end, he 
should be asked to specify, to the extent 
possible, the dates he was treated by Dr. 
George Horne and the last known address 
of Dr. Horne.  

Depending upon the veteran's response, 
any and all assistance due the veteran 
must then be provided by VA to him.  Such 
assistance should include contacting Dr. 
Horne in writing and requesting that he 
furnish copies of all available treatment 
records involving the Veteran.  Once 
obtained, such records should then be 
made a part of the veteran's claims 
folder.  

2.  Through contact with the service 
department, National Personnel Records 
Center, and any supplemental sources or 
other appropriate records repository, 
such as the hospital admission cards held 
by the Office of the Surgeon General, 
obtain any available records relating to 
an in-service hospitalization of the 
Veteran, as his name is shown on the 
title page and also as Cornise Skinner 
and Cornise Armstrong, Jr., in or about 
February 1943 at Fort Plusha or Plauche, 
in or near New Orleans, Louisiana, for 
treatment of reported back injuries 
sustained in a motor vehicle accident.  
Once obtained, such records should be 
made a part of the claims folder.  

Efforts to obtain these Federal records 
must continue until all records are 
located and associated with the claims 
folder or until VA determines in a 
written document that all or some of the 
pertinent records do not exist or further 
attempts to locate same would be futile.

3.  Lastly, following completion of any 
further development deemed necessary, 
readjudicate the veteran's original claim 
for service connection for residuals of a 
back injury and his application to reopen 
claims for service connection for 
residuals of rib fractures and for a 
kidney disorder with or without enuresis 
or any other genitourinary disease 
manifested by enuresis based on all 
governing legal authority, inclusive of 
38 C.F.R. § 3.156(b) (2008).  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case, which should contain notice 
of all relevant actions taken on the 
claims for benefits.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.






The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has 
remanded to the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  The purpose of this remand is to obtain 
additional development.  No inference should be drawn 
regarding the final disposition of the claims in question as 
a result of this action.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 




